ACREE , JUDGE,
CONCURRING:
Once again, and for reasons more fully articulated in my concurrence in Carney v. Galt,3 I have no choice but to concur.
Appellate review of a summary judgment involves only legal questions. One legal question used to be: was a duty owed? Shelton 4 eliminates the need to ask that question. Since Shelton, it will always be answered in the affirmative because the Kentucky Supreme Court has—or at least most certainly appears to have—fully embraced the universal duty of care concept *352of the dissenting opinion in Palsgraf5 that for nearly a century Kentucky rejected, following instead the relational concept of duty, informed by a foreseeability analysis, that Judge Cardoza articulated in that case’s majority opinion.6
Removing foreseeability from the duty analysis effectively makes establishing the duty element of a tort claim a fait accom-pli In fact, “the concept of duty itself is incoherent—even if not meaningless or a ‘nullity’—if stripped of a foreseeability component.”7 The Supreme Court tells us this switch “should not be viewed as a major change in our law[,]” Shelton, 413 S.W.3d at 917, and that this “is not a radical departure.” Carter v. Bullitt Host, LLC, 471 S.W.3d 288, 298 (Ky. 2015). With all due respect, I do not believe either statement will prove true. As noted above, I have fully expressed my concern in concurrence with the majority in Carney v. Galt and I will stand on that position.

. Carney v. Galt, No. 2014-CA-001124-MR, 2017 WL 383451 (January 27, 2017).


. Shelton v. Kentucky Easter Seals Soc’y, Inc., 413 S.W.3d 901 (Ky. 2013).


. Palsgraf v. Long Island R.R. Co., 248 N.Y. 339, 162 N.E. 99 (1928). In Palsgraf, the literal concept "of a ‘universal duly of care’ was rejected ... and the ‘relational negligence theory was adopted instead.” Middleton v. Village of Nichols, 114 Misc.2d 596, 599, 452 N.Y.S.2d 157, 160 (N.Y. Sup. 1982).


. At the very least, the Supreme Court is poised to embrace the concepts of the Restatement (Third) of Torts. Regarding the duty element, the new approach would be this: "[I]n cases involving physical harm, courts ordinarily need not concern themselves with the existence or content of this ordinary duty. They may proceed directly to the elements of liability....” Restatement (Third) of Torts: Phys. & Emot. Harm § 6 cmt f (2010).


. Alani Golanski, A New Look at Duty in Tort Law: Rehabilitating Foreseeability and Related Themes, 75 Alb. L, Rev, 227 (2012) (quoting W. Jonathan Cardi, Purging Foreseeability: The New Vision of Duty and Judicial Power in the Proposed Restatement (Third) of Torts, 58 Vand. L. Rev. 739, 771 (2005)).